Citation Nr: 0432585	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1967 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating 
effective as of July 9, 2001.  During the pendency of this 
appeal, by rating action dated in March 2004, the 20 percent 
disability rating for the service-connected diabetes mellitus 
was made effective as of May 8, 2001.

In September 2004, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder.  During the hearing, the veteran 
argued that he has a psychiatric disorder and hypertension 
related to his service-connected diabetes mellitus.  
Therefore, a claim for secondary service connection for a 
psychiatric disorder and hypertension is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During his September 2004 hearing, the veteran testified that 
he had been receiving ongoing treatment for his service-
connected diabetes mellitus from Dr. David Ting at 
Massachusetts General Hospital.  The most recent treatment 
with Dr. Ting was said to be in September 2004.  Review of 
the January 2002 VA examination report also shows that the 
veteran receives treatment for diabetes from Dr. Aubrey and 
at the Joslin Clinic.  These records have not been associated 
with the claims folder.  Accordingly, a remand is required in 
order to obtain the veteran's complete records from these 
medical care providers.  As the case must be remanded for the 
foregoing reasons, the veteran should also be afforded a 
current VA examination.

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
diabetes mellitus from the Joslin Clinic,  
Dr. Aubrey, and Dr. David Ting at 
Massachusetts General Hospital; as well as 
any VA treatment records dated since July 
2003.

2.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for a VA endocrinology examination.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should describe what symptoms, 
if any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to diabetes mellitus.  Does he 
require insulin and/or a restricted diet?  
To what extent, if any, are his activities 
regulated due to diabetes mellitus?  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

4.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  The RO should 
consider all the evidence of record to 
determine whether the facts show that the 
veteran is entitled to a higher disability 
rating for his service-connected diabetes 
mellitus at any period of time since his 
original claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the decision 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



